In an action to recover the reasonable value of the use and occupation of certain premises for the months of January, February, March, April, May and June, 1955, the appeal is from an order of the County Court, Nassau County, granting summary judgment striking out the answer, and from the judgment entered thereon awarding respondent $1,380, with costs. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.